Citation Nr: 0416949	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-07 53A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the residuals of 
fusion of the lumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for residuals of fusion, lumbar 
spine.  

The Board observes that the record contains a question as to 
the timeliness of the veteran's substantive appeal.  The 
Board notes that the veteran's representative submitted a 
memorandum dated June 17, 2002 stating that she was 
submitting a VA Form 9 on behalf of the veteran regarding his 
pending appeal.  The Board also notes that the memorandum was 
not date-stamped by the RO and, more importantly, that the VA 
Form 9 is not of record.  The Board observes that the only 
issue pending at the time was that of the residuals of fusion 
of the lumbar spine.  Furthermore, the Board finds that the 
representative's memorandum can be construed as a substantive 
appeal, which was received by VA on June 17, 2002, and thus 
timely with respect to the April 19, 2002 statement of the 
case.  Thus, the issue of entitlement to an increased rating 
for the residuals of fusion of the lumbar spine, currently 
evaluated as 40 percent disabling, is properly before the 
Board.  Additionally, in the June 2002 memorandum, the 
veteran's representative stated that the veteran did not 
desire a Board hearing.

On another matter, the Board observes that the record 
reasonably raises a claim of entitlement to service 
connection for residual scar, status post fusion of the 
lumbar spine.  The RO has not developed or adjudicated this 
issue.  The issue is referred to the RO for appropriate 
action.

Lastly, on June 23, 2004, the Board granted the veteran's 
motion to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran's residuals of fusion of the lumbar spine are 
manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
lumbosacral disc with little intermittent relief.

2.  The veteran's residuals of fusion of the lumbar spine are 
not manifested by incapacitating episodes, or periods of 
acute signs and symptoms due to intervertebral disc syndrome 
that require bed rest and treatment by a physician, or by 
orthopedic or neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly or 
nearly constantly.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for residuals 
of fusion of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.25, 
4.40, 4.45, 4.59 (2003), 4.71a, Diagnostic Codes 5285, 5286, 
5292, 5293 (2001) (effective prior to September 23, 2002); 67 
Fed. Reg. 54,345 (Aug. 22, 2002), 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, 5286, 5293 (2002) (effective from 
September 23, 2002 to September 25, 2003); 68 Fed. Reg. 
51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003) (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claim.  In a November 
2001 letter, VA informed the veteran and his representative 
of the information and evidence necessary to substantiate his 
claim for an increased rating.  Additionally, the veteran was 
provided with a copy of the appealed February 2001 rating 
decision, the April 2002 statement of the case, and February 
2004 supplemental statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, the November 
2001 letter asked the veteran to provide evidence of an 
increase in the severity of his residuals of fusion of the 
lumbar spine.  The letter informed the veteran that VA would 
help in obtaining relevant records, including medical and 
employment records and records from any federal agencies.  In 
this regard, the letter asked the veteran to identify any 
person, agency, or company that has records pertinent to his 
claim, including medical records, so that VA could request 
those records on his behalf.  The letter also asked the 
veteran to inform VA of any additional information or 
evidence that he wanted VA to obtain on his behalf.  
Furthermore, the letter informed the veteran that it is his 
responsibility to ensure that VA receives all the evidence 
necessary to support his claim.  Moreover, in an October 2003 
letter, VA asked the veteran to submit any evidence he may 
have or know of in support of his claim.  Thus, the Board 
finds that the aforementioned correspondences informed the 
veteran of the information and evidence he was responsible 
for submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board finds that the 
veteran was informed that he could submit any records in his 
possession pertaining to his claim.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, a VA examination report, and assertions made by the 
veteran in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  The 
Board acknowledges that the notice provided to the veteran in 
the November 2001 letter was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
claim in February 2001; however, the Board finds that any 
defect in the timing of the provision of notice was properly 
cured when the RO furnished the veteran the November 2001 
letter, with subsequent re-adjudication of his claims in 
April 2002 and February 2004.  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements prior to the 
initial unfavorable AOJ decision is harmless error.  
Additionally, VA has obtained and associated with the claims 
file every piece of evidence that the veteran has identified.  
Furthermore, the veteran has not contended that there is any 
outstanding record.  In sum, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or its implementing regulations.  Moreover, in light of 
this favorable decision, the veteran is not prejudiced by the 
Board's review of these claim on the basis of the current 
record.  See Bernard, 4 Vet. App. 384.  

Factual Background

The record contains numerous VA outpatient treatment notes.  
The Board will focus on the relevant reports from the more 
recent notes dating from January 1999 to the present.

A January 1999 note reports spinal stenosis and a 
recommendation of continuation of current medications.  A 
September 1999 note shows complaints of degenerative joint 
disease of the lower spine and burning of the feet.  The note 
also indicates that Tylenol provides the veteran with 
adequate relief.  

A February 2000 note reports moderate residuals of low back 
pain controlled with moderate pain medication which the 
veteran uses sparingly.  

An April 2001 note reflects a recommendation that the 
veteran's thoracolumbar problem would best be handled by 
swimming.  

A June 2002 note reflects treatment for spinal stenosis and 
that the veteran was taking Naprosyn.

A May 2003 note indicates that the veteran continues on pain 
medication.  Another May 2003 note reflects treatment for 
back pain with left leg radiculopathy.  A third May 2003 
entry indicates that the veteran will be scheduled for an 
epidural steroid injection.  

The record also contains a May 2000 VA examination report.  
The veteran complained of constant back pain and that he uses 
a back brace, TENS machine, and medication for relief.  He 
stated that he cannot do heavy lifting, run or engage in 
prolonged walking, sitting or standing, and that he has 
difficulty driving.  

The examiner noted that the veteran ambulates independently.  
Range of motion study showed flexion from 0 to 80 degrees 
with pain, extension from 0 to 30 degrees without pain, left 
lateral flexion from 0 to 20 degrees with pain, and right 
lateral flexion from 0 to 35 degrees with pain.  X-ray showed 
degenerative changes and screws in posterior elements of L5-
S1, unchanged since March 1996.  MRI showed status post 
decompression of posterior fusion at L4-5 and L5-S1 levels; 
and combined congenital acquired spinal stenosis, severe at 
L3-4, moderate at L2-3, and mild and L1-2.  The examiner 
diagnosed the veteran with degenerative joint disease of the 
lumbosacral spine, status post decompression of posterior 
joints at L4-5 and L5-S1, and lumbar spinal stenosis.

Lastly, the record contains a letter from a private physician 
dated May 2000.  The veteran described the pain as mostly 
sharp and aching in the lower back, in the mid to upper 
lumbar spine traveling to the left lateral thigh and 
diffusely into the left leg with no significant problems with 
the right.  The pain is worse with standing and walking and 
he has noticed that he is developing more of a forward 
stooped posture, particularly with standing and walking.  The 
pain can also awaken him at night and he sleeps with a pillow 
between his legs.  The pain can often radiate up to the back 
of his neck, and he feels like there is a pulling pain in his 
posterior cervical muscles.  He denied any radiation of pain 
or numbness into his arms or hands.  He has taken Motrin, 
Tylenol Number 3 and regular Tylenol, and he has tried a 
lower back brace and TENS unit with minimal benefit.  

Sensory examination showed no deficit.  Reflexes are 1 in the 
upper extremities and trace to absent in the lower 
extremities.  Motor tone was normal and there was no atrophy.  
Individual muscle testing at bedside showed full strength, 
including heel and toe walk and deep knee bend.  Lumbar 
motion was 5 degrees in extension, 45 degrees in flexion, 
producing a pulling pain in the back.  There was minor 
discomfort to hip rotation.  There was tightness and spasm in 
the lumbar spine, no specific point tenderness in the sacral 
joint or sciatic notch.  Gait was normal except for 
evidencing a forward stooped posture.  Romberg was negative.  
The veteran had difficulty reaching his shoes, having to 
kneel down to tie his shoes.  

X-ray showed fusion screws at L5-S1 and significantly large 
right L3-4 spur formation and facet hypertrophy as well as at 
L1-2 anteriorly, with decrease in height at the L3-4 space.  
CAT scan showed posterior L4-5 and S1 fusion and facet 
screws.  Bone scan showed uptake in the L2-3 and L3-4 facets.  
MRI showed straightening at L4 and L5 and the fusion mass 
present, as well as significant stenosis, mostly at L2-3 and 
L3-5, less so at L1-2 due to facet hypertrophy and bulging of 
the lumbar disks.  

The examiner stated in summary that the veteran underwent a 
lumbar spinal fusion, which caused excessive motion at L3-4 
and the rapid development of arthritic changes at that level, 
producing lumbar spinal stenosis which is present both by 
symptoms and clinical examination and radiologic studies.  
The examiner then stated that the veteran's alternatives 
would be to pursue lumbar epidural steroid injections, which 
might provide some minor benefit, continue on lumbar 
exercises, or lumbar compressive surgery.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims [hereinafter Court] has held that it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) ( all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).
 
In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran is currently evaluated as 40 percent disabling 
for residuals of fusion of the lumbar spine under Diagnostic 
Code 5292, 38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 
5292, an evaluation of 40 percent disabling is available 
where the limitation of motion of the lumbar spine is severe, 
and this is the maximum benefit allowed under this Diagnostic 
Code.  Id.

Because the veteran is already receiving the maximum 
schedular rating permitted under Diagnostic Code 5292, his 
residuals of fusion of the lumbar spine must be rated by 
analogy under another Diagnostic Code in order to determine 
whether the increased rating sought on appeal should be 
granted.  Therefore, the Board next turns to the 
appropriateness of evaluating the veteran's service-connected 
residuals of fusion of the lumbar spine under Diagnostic Code 
5293, which rates a veteran's disability based on the extent 
of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); see also Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
Diagnostic Code should be upheld so long as it is supported 
by an explanation and evidence).

In that regard, the Board also notes that the VA Schedule for 
Rating Disabilities has been revised with respect to the 
regulations applicable to rating intervertebral disc 
syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect through September 22, 2002).  The 
Board observes that the regulations were further revised, 
effective from September 26, 2003.  68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243, with Diagnostic Code 5243 as the new code for 
intervertebral disc syndrome.  The Court has held that, where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the veteran filed his claim prior to 
September 23, 2002, the Board will consider all three 
versions of the rating criteria under Diagnostic Code 
5293/5243 and apply the criteria that are most favorable to 
the veteran.

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, an evaluation of 40 percent disabling is available 
where the intervertebral disc syndrome is severe, manifested 
by recurring attacks, and with intermittent relief. The next 
higher evaluation of 60 percent disabling, which is the 
maximum benefit available under the former Diagnostic Code 
5293, is available where the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain, and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the veteran's diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001) (effective through September 22, 2002).

Under Diagnostic Code 5293 in effect from September 23, 2002 
to September 25, 2003, the veteran's intervertebral disc 
syndrome can be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25 (2003), separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with intervertebral disc syndrome, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The Diagnostic Code 
defined an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present constantly 
or nearly so.  Orthopedic and neurologic disabilities are to 
be evaluated using criteria for the most appropriate 
Diagnostic Code or Codes.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects seen in each spinal segment are clearly distinct, 
each segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  An evaluation of 40 percent disabling is 
available under this version of Diagnostic Code 5293 where 
the incapacitating episodes of intervertebral disc syndrome 
have a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  An evaluation of 60 percent 
disabling, the maximum benefit allowed, is available where a 
veteran's intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (effective from September 23, 
2002 to September 25, 2003)).

Under the current general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: a 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent evaluation will 
be assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective 
from September 26, 2003).

After carefully reviewing the record, the Board observes that 
the version of Diagnostic Code 5293 that was in effect prior 
to the September 23, 2002 amendment is most favorable to the 
veteran.  In terms of the veteran's symptoms, the Board notes 
that a September 1999 VA outpatient treatment report showed 
complaints of degenerative joint disease of the lower spine 
and burning of the feet.  Additionally, the May 2000 VA 
examination report showed that the veteran had constant pain 
in his back.  Furthermore, the May 2000 private medical 
report revealed that the veteran had mostly sharp and aching 
pain in the lower back, in the mid to upper lumbar spine 
traveling to the left lateral thigh and diffusely into the 
left leg; that the pain often radiated up to the back of his 
neck; that reflexes were trace to absent in the lower 
extremities; and that the veteran had spasms in the lumbar 
spine.  The Board also observes that a May 2003 VA outpatient 
note continued to show treatment for back pain with left leg 
radiculopathy.  In light of the above, the Board finds that a 
60 percent disability rating is warranted for the veteran's 
residuals of fusion of the lumbar spine under the Diagnostic 
Code that was in effect prior to September 23, 2002.  

With respect to Diagnostic Code 5293 that was in effect from 
September 23, 2002 to September 25, 2003, the Board observes 
that the veteran has never been prescribed bed rest by a 
physician for his residuals of fusion of the lumbar spine.  
In this regard, the Board observes that both January and 
September 1999 VA outpatient treatment notes indicated that 
treatment with pain medication was adequate and would be 
continued.  Likewise, a February 2000 note reported that the 
veteran's low back pain was controlled with moderate pain 
medication, which the veteran used sparingly; and a May 2000 
VA examination report indicated that the veteran used a back 
brace, TENS machine, and medication for relief.  Similarly, 
an April 2001 note only reflected a recommendation of 
swimming to treat the veteran's thoracolumbar problem.  More 
recently, June 2002 and May 2003 notes continued to indicate 
that the veteran had only been prescribed pain medication for 
his disability.  Thus, under the version of Diagnostic Code 
5293 that was in effect from September 23, 2002 to September 
25, 2003, involving incapacitating episodes, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's residuals of fusion of the lumbar 
spine warrant a disability rating in excess of 60 percent.  
Additionally, the Board finds that a higher rating is not 
warranted under 38 C.F.R. § 4.25 for combined ratings for 
separate evaluations of chronic orthopedic and neurological 
manifestations.  The Board observes that the veteran is 
entitled to a 40 percent evaluation under Diagnostic Code 
5292 and at most a 40 percent evaluation under Diagnostic 
Code 8520, 38 C.F.R. § 4.124a (2002), for the veteran's 
neurological symptoms associated with the sciatic nerve, as 
there is no evidence of marked muscular atrophy as required 
by the next higher 60 percent evaluation.  Thus, under 38 
C.F.R. § 4.25, the combined value is 64 percent which, when 
converted to the nearest number divisible by 10, yields a 
combined rating of 60 percent.

Additionally, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's 
residuals of fusion of the lumbar spine warrants a disability 
rating in excess of 60 percent under the current Diagnostic 
Code 5243 for intervertebral disc syndrome, which has been in 
effect since September 26, 2003.  In this regard, the Board 
observes that the veteran does not have unfavorable ankylosis 
of the entire spine.  The May 2000 VA examination report 
showed that the veteran had flexion to 80 degrees and 
extension to 30 degrees.  Likewise, the May 2000 private 
medical note showed flexion to 45 degrees and extension to 5 
degrees.  Thus, although the record shows some limitation of 
motion, the record does not show that the veteran has 
ankylosis of the entire spine.  Moreover, although his 
disability is productive of constant pain and some functional 
impairment, the Board reiterates that this disability is 
evaluated based on limitation of motion due to pain.  Thus, 
given the range of motion findings in both VA and private 
reports of May 2000, which are consistent with a 10 percent 
and 20 percent evaluation, respectively, a rating greater 
than 60 percent is not appropriate.  Moreover, the Board 
observes that the May 2000 private medical report showed 
normal motor tone with no atrophy and full strength, 
including heel and toe walk and deep knee bend.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's back disability.  However, 
because the evidence shows that the veteran does not have 
fracture of vertebra or complete unfavorable ankylosis of the 
entire spine, a rating greater than 60 percent under 
Diagnostic Code 5285 or 5286 is not warranted under either 
rating criteria in effect prior to September 23, 2002 or from 
September 23, 2002 to September 25, 2003.  

Furthermore, the Board has considered whether the veteran's 
back disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 60 percent for the veteran's 
residuals of fusion of the lumbar spine.


ORDER

A disability rating of 60 percent for the veteran's residuals 
of fusion of the lumbar spine is granted, subject to the 
provisions governing the award of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



